IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


GREG GOLD,                             : No. 212 WAL 2016
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
BUTLER AREA SEWER AUTHORITY,           :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 21st day of December, 2016, the Petition for Allowance of

Appeal is DENIED.